DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DOV MARKOVICH,
                            Appellant,

                                     v.

                              ELIAV JECOBY,
                                 Appellee.

                              No. 4D22-1330

                         [November 23, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case No. 502020CC005619.

  Nashid Sabir of BLU Ocean Law Group, P.A., Miami, and Smahane
Naanaa of USA Law Group, LLC, Miami, for appellant.

  Ron Renzy of Sunshine Appeals, P.A., Coral Springs, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.